Exhibit 2
                                                                                                          Documented Verbal
Last Name          First Name    Job Title               Source                                           Incidents                   Documented Physical Incidents
Crowley            A.            ERT                     IR CCHHS-HOWARD 000305                                                       Cermak (Basement elevators)
Hayes-Hoy          Adriene       CO                      IR CCSO_Howard_0150260                                                       Division 2, Dorm 1 C house
Bogan              Aiesha        Law Librarian           IR CCSO_Howard_0162288                                                       Division 1 law library
Sawyer             Ajshe         CO                      IR CCSO_Howard_0081701                                                       Division 8, RTU, Tier 4F
Liddell            Ala           CO                      IR CCSO_Howard_0159350                                                       Division 1, Tier 4H
Hines              Alesia        Nurse                   IR CCSO_Howard_0150427                                                       Division 6 tunnel

                                                                                                          Division 3, Division 8,
Taylor             Alexis        Correctional Officer    Decl. Ex. 776 (Plaintiffs 002532-38)             Division 9, Receiving RTC Receiving (bullpen), Division 9
Charles            Alice         Sgt.                    IR CCSO_Howard_0286525                                                     Disciplinary Seg
                                 Courtroom Services      Decl. (Ex. 866) (Plaintiffs 00978-00983); IR
Webster            Alicia        Deputy                  CCSO_Howard_0080624                              Courthouse                  Courtroom 303 lockup
                                                         IR CCSO_Howard_0081100, IR CCSO                                              Division 8 RTU Dayroom, Division 2,
Swanigan           Alinda        CRW                     Howard 0290429                                                               tier 3F
                                 Mental Health
Mercherson         Alisha        Specialist III          Decl. (Ex. 530) (Plaintiffs 001344-001351)       Cermak (Unit 2 South)       Cermak, Receiving
                                                         Decl. (Ex. 400) (Plaintiffs 001326-001335); IR                               Division 10 (tier 1D, 1A, Male
Johnson            Alta          Lieutenant              CCSO_Howard_0302843                              Division 10 (rec room)      Holding), Receiving
                                                                                                          Tunnel (bullpen),
                                 Mental Health                                                            Receiving, Division 9,
Bertrand           Amanda        Specialist III          Decl. (Ex.34) (Plaintiffs 001352-001355)         Division 6                  Division 6
                                                         Decl. (Ex. 846) (Plaintiffs 002392-002394); IR
                                                         CCSO_Howard_0271581; IR                                                      Division 9, Division 5, Division 8
Velez              America       Correctional Officer    CCSO_Howard_0083205                              Tunnel                      (RTU), Tunnel, Tier 3E
Cooper             Amy           CO                      IR CCSO_Howard_0081697                                                       Cermak
Southward          Anastasia     Correctional Officer    IR CCSO_Howard_0279900
                                                                                                          Division 1, Division 4,
                                                                                                          Division 5, Division 10,
Harris             Andrea        Correctional Officer    Decl. Ex. 303 (Plaintiffs 002462-66)             Receiving                   Tunnels, Receiving (bullpens)
Fleming            Angel         CW                      IR CCSO_Howard_0157049                                                       Division 11, tier AB
                                                                                                          Division 1, Division 5,
                                                                                                          Division 9, Division 10,
                                                                                                          Transportation, Central
Champ              Angela        Correctional Officer    Decl. (Ex. 142) (Plaintiffs 002151-00002153)     Kitchen, Receiving          Division 11 (showers)
                                                                                                                                      Division 11, Lower B Pod Visiting
Champ-Daniels      Angela        CO                      IR CCSO_Howard_0149260                                                       Cage
                                                         Decl. (Ex. 471) (Plaintiffs 0010403-001407), IR                              Urgent Care, Cermak (2E, Clinical
                                 Mental Health           CCSO_Howard_0162717; IR                         Cermak (2E), Division 9,     Area), Division 9 (showers),
Maniak             Angela        Specialist III          CCSO_Howard_0085186                             Division 6                   Receiving, Urgent Care

Pecoraro           Angela        DS                      IR CCSO_Howard_0083576                                                       Southside Second floor Max Sec Cell
                                 Courtroom Services                                                       Courthouse (Bullpen),
Herrera            Angelique     Deputy                  Decl. (Ex. 336) (Plaintiffs 001227-001234)       External operations         Courthouse (bullpen, courtroom 202)
                                                                                                                                      Receiving (bullpen), Division 10, Male
Westmoreland       Angelique     Correctional Officer    Decl. (Ex. 872) (Plaintiffs 001432-001437)       Receiving (bullpen)         Holding
Johnson            Anita                                  IR CCHHS-HOWARD 000301                                                      Over telehealth (Division 10)
Gary               Ankia         MHS                     IR CCSO_Howard_0150915                                                       Cermak dayroom
Lopez              Anna          CO                      IR CCSO_Howard_0088752                                                       RCDC - Bullpen 6
                                 Deputy Sheriff
Montgomery         Anntionetta   Correctional Officer    Decl. (Ex. 568) (Plaintiffs 001157-001161)       All Divisions               Bridge, all divisions, Division 11
Greer              Antione       Lt.                     IR CCSO_Howard_0309917                                                       Division 10 dayroom
Barber             Antionette    CO                      IR CCSO_Howard_0152063                                                       Division 9, Tier 2C
Crittenden         Antonene      CO                      IR CCSO_Howard_0159219                           Division 11
                                                                                                          Bridge, Tunnels,
Rowell-Robinson    April         Correctional Officer    Decl. (Ex. 658) (Plaintiffs 002287-002289)       Receiving                   Bridge, Tunnels, Receiving (bullpens,

Cabrera            Aracelis      CO                      IR CCSO_Howard_0158350                                                      Division 8/RTU (3rd floor dispensary)
Gotay              Aracelis      Sgt.                    IR CCSO_Howard_0150010                                                      Division 9, Tier 2B
Lindsay            Ariel         DS                      IR CCSO_Howard_0080575                                                      Courtroom 206 lock up
Collier            Artrener      CO                      IR CCSO_Howard_0088566                                                      RCDC bullpens
Daniels            Aseia         CO                      IR CCSO_Howard_0084310                           Division 6, Tier 2A        Division 6, Tier 2A
Bloodworth         Ashley        Nurse                   IR CCSO_Howard_0082810                                                      Division 10 dayroom
                                                                                                          Division 2, Division 9,    Division 11 (tiers, showers) tunnel,
                                                                                                          Division 11, Receiving,    Courthouse (bullpens), Receiving
Sanford            Asian         Correctional Officer    Decl. (Ex. 666) (Plaintiffs 002290-002295)       External Operations        (basement, bullpen)
                                                         Decl. (Ex. 62) (Plaintiffs 002133-002138); IR    Division 11. RTU, Division Division 9, Division 6 (mental Health
                                 Mental health           CCSO_Howard_0083109; IR                          9, Division 6, around the Clinic), Cermak (IMU), RTU (fourth
Bowie              Audra         Specialist 3            CCSO_Howard_0162257                              jail                       floor)
Smith              Autumn        DS                      IR CCSO_Howard_0085436                                                      Division 9, patio
                                                                                                          Division 1, Division 2,
                                                                                                          Division 3, Division 4,
                                                                                                          Division 6, Division 8,
                                                                                                          Division 9, Division 10,
                                                                                                          Division 11, External      Division 6, Division 10 (tiers,
Brown Burge        Ayesha        Correctional Officer    Decl. (Ex. 113) (Plaintiffs 002139-002142)       Opertaions                 showers), Receiving (bullpen),
Green              B.            Dental Hygenist         IR CCSO_Howard_0290370                                                      Division 9, Dentist

                                                         IR CCSO_Howard_0319879; Deposition
                                                         testimony, e.g. Balvina Ranney dep. 75:2-19,                                 Courtroom 700, Courtroom 700
Ranney             Balvina       DS                      76:3-20, 79:24-80:12, 144:10-23, 163:4-11        Lockup                      lockup, Bridge, Max. cell on bridge
Unseld             Barbara       Correctional Officer    Decl. (Ex. 842) (Plaintiffs 002388-002391)       Receiving, Cermak           Receiving, All Divisions (tiers),
Villanova          Barbara       Nurse                   IR CCSO_Howard_0084714                                                       Hospital ER
Gannon             Barbie        CO                      IR CCSO_Howard_0085261                                                       Cermak
Cortez-Rodriguez   Beatriz       CPW                     IR CCSO_Howard_0157206                                                       Church program patio
                                 Court Services Deputy
Jones              Belinda                               Decl. (Ex. 410) (Plaintiffs 001336-001343)       Courthouse (holding cell)   Courthouse
                                                                                                                                       Receiving, tunnel, bus transport,
Sanders          Belinda       Court Services Deputy    Decl. Ex. 661 (Plaintiffs 002520-24)             Throughout                    domestic court,
Garmon           Bernita       CO                       IR CCSO_Howard_0155677                                                         Division 8, RTU
                               Emergency Response       Decl. Ex. 175 (Plaintiffs 002446-49); IR
Connors          Beth          Technican                CCSO_Howard_0148425                              Division 10                   Division 1, 6, 9,10
Miles            Beverly       Nurse                    IR CCSO_Howard_0081527                                                         Division 8RTU
                                                                                                         Cermak (Deck 3B, 3A,          Courthouse (bullpens), Bridge
Taylor           Beverly       Patient Care Attendant   Decl. (Ex. 783) (Plaintiffs 002359-002370)       3G)                           (bullpen 8),
Marrero          Blancanieve   CO                       IR CCSO_Howard_0084440                           Cermak (basement)             Cermak (basement)
Hope             Brenda        CO                       IR CCSO_Howard_0149717                                                         Division 1, Visiting Case
Humphrey         Brenda        Lt.                      IR CCSO_Howard_0150443                                                         Division 6 dayroom
J. Taylor        Brenda        Dentist                  IR CCSO_Howard_0253556                                                         Division 9, Dentist
Martinez         Brenda        CO                       IR CCSO_Howard_0151161                                                         Division 9, Tier 3D
                               Courtroom Services       Decl. (Ex. 372) (Plaintiffs 001250-001260); IR
Insley           Bridget       Deputy                   CCSO_Howard_0083498                              Bridge, Courthouse            Courthouse (bullpen), Bridge
Jackson          Britney       CO                       IR CCSO_Howard_0156403                                                         Division 10
Davis            Brittany      CRW                      IR CCSO_Howard_0087602                                                         Division 9, tier 1C
Overland         Brittney      CO                       IR CCSO_Howard_0081190                                                         Division 8, RTU, Tier 4F
Cardine          C.                                     IR CCSO_Howard_0155517                                                         Lockup, Coutroom 307
Thomas *         C.            DS                       IR CCSO_Howard_0087247                                                         Division 9 dayroom
Benson           Cadeidra      CW                       IR CCSO_Howard_0084909                                                         Division 10 dayroom
                                                                                                                                       Division 10, tier 3C dayroom interlock
Sneed            Candace       CRW                      IR CCSO_Howard_0156117                                                         door
Pizano           Candelaria    CO                       IR CCSO_Howard_0290159                                                         Cermak (3 South)
Kaminski         Candice                                IR CCHHS-HOWARD 000291                                                         Division 9 (Dispensary)

Alger            Cara          Court Services Deputy Decl. Ex. 10 (Plaintiffs 002414-19)                 Lockups                       Courtroom lockups
                               Deputy Sheriff
Rogers           Carlella      Correctional Officer  Decl. (Ex. 655) (Plaintiffs 001463-001465)          Receiving                     Receiving (Bridge)
                                                     IR CCSO_Howard_0084860; IR                                                        Division 10 male holding; Division 10
Califello        Carly         MHS                   CCSO_Howard_0158962                                 Division 10 male holding      dispensary
Lewis-Buchman,   Carmalita                           IR CCHHS-HOWARD 000317                                                            Division 6 (Treatment room)
Eldridge         Carmella      DS                    IR CCSO_Howard_0088800                                                            South Suburban ER
Meja Doyle       Carmen        Deputy                IR CCSO_Howard_0280457
                                                                                                         Receiving, Division 1,
                                                                                                         Division 5, Division 9,
                                                                                                         Division 10, Central          Division 11 (tiers), Division 1
Brown            Carolyn       Correctional Officer     Decl. (Ex. 75) (Plaintiffs 002143-00002150)      Kitchen                       (showers), Receiving (bullpen),
Frasure          Carolyn       DS                       IR CCSO_Howard_0308232
Section          Carolyn       CW                       IR CCSO_Howard_0087378                                                         Division 9, Boulevard
Cordova          Carrie        CO                       IR CCSO_Howard_0286423                                                         Division 9
Andrews          Cassandra     Nurse                    IR CCSO_Howard_0082644                                                         Division 10 dayroom
                                                        Decl. (Ex. 700) (Plaintiffs 001235-001242); IR                                 Tunnels, Bridge (Bullpen), Division 9
Shelton          Cassandra     Correctional Officer     CCSO_Howard_0088651                              Bridge                        (Bullpen)
Edwards          Cassie        CO                       IR CCSO_Howard_0150391                                                         Division 6
                                                                                                         Division 2, Division 3,
                                                                                                         Division 4, Division 5,
                                                                                                         Division 6, Division 8,
                               Correctional                                                              Division 9, Division 10,      Tiers, Division 9 (tiers), Division 10
Esquivel         Catherine     Rehabilitation Worker Decl. (Ex. 243) (Plaintiffs 002178-2187)            Division 11, Cermak           (tier),

Brown            Catrina       Correctional Officer     Decl. (Ex. 83) (Plaintiffs 001362-001370)        Receiving, Tunnels            Tunnels, Central Kitchen, Receiving
                                                                                                                                       Receiving (bullpens), Bridge,
                                                        Decl. (Ex. 803) (Plaintiffs002371-002378); IR                                  Tunnels, Division 9 (tier 3 dayroom,
Thomas           Cecelia       Correctional Officer     CCSO_Howard_0163482                              Receiving , Division 9        showers)
Glenn            Cecilia       CO
Patterson        Cecilia       DS                       IR CCSO_Howard_0150111                           Division 11, Tier AG          Division 11, Tier AG
Morgn            Cendi         Nurse                    IR CCHHS-HOWARD 000334
Hall             Chante        CO                       IR CCSO_Howard_0160255                           Division 6                    Division 6
Liggett          Chantel       CO                       IR CCSO_Howard_0164092                                                         RCDC (middle interlock)
Boyd             Chantia       CO                       IR CCSO_Howard_0160524                                                         Division 8 (dayroom)
Nwaru            Charity       Triage Nurse             IR CCSO_Howard_0084601                                                         Division 9 interview room
Latham           Chaunte C.    Lt.                      IR CCSO_Howard_0302781                                                         Division 9, Tier 3A Shower
                                                                                                         Receiving, Upper Bullpen
Hodges           Chere         CO                       IR CCSO_Howard_0088603                           6                             Receiving, Upper Bullpen 6
Krzyzowiski      Cherri        Registered Nurse         Decl. (Ex. 429) (Plaintiffs 002221-002227)       Cermak                        Cermak
                               Mental Health                                                             Division 6, 9, 10, Tunnels,
Condon           Cheryl        Specialist III           Decl. Ex. 164 (Plaintiffs 002443-45)             RTU                           Division 10, RTU
Floreani         Christina     Dr.                      IR CCSO_Howard_0080611                           During interview with Dr.     During interview with Dr.
Keilman          Christina     CO                       IR CCSO_Howard_0082523                                                         Division 10, Tier 1B
                               Sheriff/Correctional     Decl. (Ex. 452) (Plaintiffs 000993-001003); IR                                 Tunnel, Courthouse, Bridge, Division
Lopez            Christina     Officer                  CCSO_Howard_0164051                              Division 1, Kitchen           1
                                                                                                         Division 3, Division 6,
                                                                                                         Division 8, Division 9,
                                                        Decl. (Ex. 573) (Plaintiffs 001162-001168); IR   Division 10, Division 11,     Division 9 (showers); Division 10
Muhammad         Christina     Correctional Officer     CCSO_Howard_0082845                              RTU, Cermak                   (dayroom)
Smith            Christina     DS                       IR CCSO_Howard_0082845                                                         Division 10, Tier 2A
Bennet           Christina     CO                       IR CCSO_Howard_0151920                                                         Division 9 (Dental)
Guzman           Christine     Lt.                      IR CCSO_Howard_0309287                                                         Division 10 hallway
Larson           Christine     CO                       IR CCSO_Howard_0162177                                                         Division 10
Ford             Cierra        CO                       IR CCSO_Howard_0083057                                                         Cermak (basement)
Wakefield        Constance     DS                       IR CCSO_Howard_0155498                                                         Domestic Violence Court lockup
                                                        Decl. (Ex. 149) (Plaintiffs 002154-00002157);
Coleman          Crystal       Correctional Officer     IR CCSO_Howard_0150461                           Division 6, Cermak            Division 6 (tier
                                                        IR CCSO_Howard_0159352; IR
Dawson           Cynthia       DS                       CCSO_Howard_0149635                              Division 1                    Division 1
Osafu            Cynthia       Nurse                    IR CCSO_Howard_0157584                                                         Division 9 hallway
Radek            Cynthia       CO                       IR CCSO_Howard_0150087                                                         Division 8, RTU (4th floor holding)
Wilson               Cynthia     CO                       IR CCSO_Howard_0082577                                                           Division 10, Bullpen 1
                                                          Decl. Ex. 887 (Plaintiffs 002546-48); IR
Wilson               Cynthia     Correctional Officer     CCSO_Howard_0147620                           Division 10, Tunnels               Division 10
                                                          IR CCSO_Howard_0157175; Deposition
                                                          testimony, e.g. Dominique Freeman dep. 140:2-
Freeman              Dominique   CRW                      15, 155:19-156:13, 177:23-178:5               Division 9                         Division 11, tier CH, Division 8/RTU
Godfrey              D.          CW Supervisor            IR CCSO_Howard_0151560                                                           Division 9, tier 1G

Morales              D.          Pharmacy Technician IR CCSO_Howard_0086658                                 Division 9, post 1             Division 9, post 1
Muhammad             Daarina     Registered Nurse    Decl. (Ex. 580) (Plaintiffs 002258-002264)             Cermak                         Cermak (Urgent Care), Division 2,
                                                                                                            Division 9 (Tiers), Division   Tunnels, Division 9 (Tiers), Division
Harms                Danielle    Correctional Officer     Decl. (Ex. 298) (Plaintiffs 002200-002204)        10 (Tiers)                     10 (Tiers)
Murray               Danielle    CRW                      IR CCSO_Howard_0082994                                                           Division 10, tier 3A, interlock
                                 Mental Health            Decl. (Ex. 811) (Plaintiffs 001169-001172); IR                                   Division 9 (SMU), (Mental Health
Thomas               Danielle    Specialist               CCHHS-HOWARD 000344                               Division 9                     Office)
Aleo                 Darleen     CO                       IR CCSO_Howard_0152474                                                           Division 9, tier 2C dayroom

                                 Sheriff/Correctional     Decl. (Ex. 514) (Plaintiffs 001150-001156); IR                                   Division 9 (Dayroom, showers, dental
McCord               Darlene     Officer                  CCSO_Howard_0290370                               Division 9                     office) Division 10 (Dayroom)
Wiggins              Darnice     Sgt.                     IR CCSO_Howard_0160545                                                           Cermak staging area
Norman               Datche      DS                       IR CCSO_Howard_0163284                                                           RCDC
Wilkins              Deborah     CO                       IR CCSO_Howard_0290023
                                                          IR CCSO_Howard_0153825; IR CCHHS-
Meyers               Debra       Nurse                    HOWARD 000294                                                                    Division 9, tier 2C
                                                                                                            Division 2 (rec room), all     Division 1 (catwalk), all divisions,
Pitts-Doss           Debra       Correctional Officer     Decl. (Ex.630) (Plaintiffs 001301-001309)         divisions                      tunnel, Division 2 (rec room)
Rodriguez-Torralba   Debra       DS                       IR CCSO_Howard_0157915                                                           Courtroom 104 lockup
Serrano              Delilah     CO                       IR CCSO_Howard_0305196                                                           Division 4 tunnel interlock
Daniel               Denise      Correctional Officer     Decl. Ex. 201 (Plaintiffs 002450-53)              Receiving, Division 11         Receiving (sallyport), Division 11
DeMichel             Denise      Correctional Officer     Decl. Ex. 215 (Plaintiffs 002454-56)                                             Elevator, Bus transport, Receiving
                                                          IR CCSO_Howard_0082912; Deposition
                                                          testimony, e.g. Denise Hobbs dep. 96:24-97:5,
Hobbs                Denise      Correctional Officer     101:6-19, 105:14-106:12                           Division 10 dayroom            Division 10 dayroom
                                                          IR CCSO_Howard_0155122; IR
Hughes               Denise      CRW                      CCSO_Howard_0155118                               Division 10                    Post OE approaching the gate
Jones                Denise      CO                       IR CCSO_Howard_0152552                                                           Division 9, Tier 3C
Jones                Denise      Deputy                   IR CCSO_Howard_0160678                                                           Division 9, tier 2B
Robinson             Denise      DS                       IR CCSO_Howard_0088180                            RCDC Bullpen 4                 RCDC Bullpen 4
Gell                 Desirea     CO                       IR CCSO_Howard_0155911                                                           Division 8, Tier 4H
Oguncbemi            Desiree     CO                       IR CCSO_Howard_0161441                                                           Division 9, Tier 3C

Ray                  Desiree     Correctional Officer     Decl. (Ex. 648) (Plaintiffs 001268-001271)        Division 11 (tiers)            Division 9, RTU, Receiving (bullpen)
Atsaves              Despina     Lt.                      IR CCSO_Howard_0088029                            Division 9, 1E SMU             Division 9, 1E SMU
Hunter               Devan       CO                       IR CCSO_Howard_0150864                                                           Cermak (basement)
Hanna                Dian        CO                       IR CCSO_Howard_0081684                                                           Division 8, RTU, Tier 4D

Winter               Diane       Correctional Officer     Decl. (Ex. 899) (Plaintiffs 001182-001189)        Division 6, Receiving          Division 6, Central Kitchen, Receiving
Martin-Howard        Diedre      FTO                      IR CCSO_Howard_0156315                                                           Division 10, tier 1A
                                 Correctional                                                                                              Division 4 (Cells, Dayroom), Division
Griggs               Dionne      officer/deputy sheriff   Decl. ((Ex. 278)) ((Plaintiffs 001438-001444));   Tunnels, Division
                                                                                                                        ( ), 2 g           2 (Dorm 4)( y        ,    ,         )
Hill-Shumpert        Donita      Correctional Officer     CCSO_Howard_0286421                               Hospital, Bridge               Receiving, Bridge (Bullpen)
                                                                                                            Receiving, External
                                                          Decl. (Ex. 587) (Plaintiffs 001059-001066); IR    Opertations, Laundry,          Receiving (Make Holding), Division 9
Myart                Donnetta    Correctional Officer     CCSO_Howard_0157730                               Division 5. Division 8         (bullpen)
                                                                                                            Division 9 (tiers), Division
                                                                                                            10 (tiers), Division 11
Tapia                Dora        Correctional Med Tech Decl. (Ex. 771) (Plaintiffs 002354-002358)           (tiers)                        Division 11 (tiers, showers)
Perez                E.                                IR CCHHS-HOWARD 000355                                                              RTU 4 (Gside Nurse Treatment)
Traylor              Ebony       CO                    IR CCSO_Howard_0081790                                                              Division 8 RTU Staging area
                                 Clerk V-Cnty
Palmer               Eileen      CLK/ROD/Sheriff       IR CCSO_Howard_0154312                                                              Division 9, tier 3D
                                                                                                                                           Division 6 (tiers, Dispensary,
Scott                Elaine      Correctional Officer     Decl. (Ex. 680) (Plaintiffs 002296-002300)        Division 6                     Dayroom)
                                                                                                            Old Receiving Division 5       Old Receiving Division 5 Tunnel
Aguirre              Elizabeth   CO                       IR CCSO_Howard_0157783                            Tunnel Bullpen                 Bullpen
Laiasz               Elizabeth   Nurse                    IR CCSO_Howard_0084671
Stachler             Elizabeth   DS                       IR CCSO_Howard_0080650                                                           Courtroom 303 lockup
                                                          IR CCSO_Howard_0164841; Deposition
                                                          testimony, e.g., Altman dep. 135:16-24; 149:18-
Altman               Ellenor     CO                       25; 154:3-4                                     Tunnel                           Division 10, Division 8, Division 9
Mendoza              Elsa        CO                       IR CCSO_Howard_0301630                                                           Division 6, Tier 1K
Jones                Erica       CO                       IR CCSO_Howard_0154710                                                           Division 9, Tier 2A
Mason                Erica       DS                       IR CCSO_Howard_0084791                                                           RCDC Male Holding
Hovel                Erika       CO                       IR CCSO_Howard_0161409                                                           Division 9, Tier 1E
Rosas                Erika       CO                       IR CCSO_Howard_0157359                          Division 9, Tier 3A              Division 9, Tier 3A
                                                                                                                                           Every Division (Law library), Division
                                                                                                                                           9 (Law Library), Division 6 (Law
Delegan              Erin        Law Librarian            Decl. (Ex. 205 ) (Plaintiffs 001387-001396)       Tunnel                         Library), Tunnel
                                                          Decl. (Ex. 862) (Plaintiffs 001473-001476); IR                                   Division 9 (dayroom, interview room),
Watson               Erin        Correctional Officer     CCSO_Howard_0152763                               Division 9                     tier 2C show area
                                                          Jones_0001; Deposition testimony, e.g. Esther
                                                          Jones dep. 89:15-90:4, 106:10-16, 111:19-         Lockup, Courtroom 308,
Jones                Esther      DS                       112:7, 127:20-128:4                               Courtroom 307                  Lockup, Courtroom 308
Young                Eva         CW                       IR CCSO_Howard_0150698                                                           Division 9 dayroom
Thomas-Haris         Evalla      DS                       IR CCSO_Howard_0159027                                                           Division 10, tier 2C
Okeke                Evelyn      Nurse                    IR CCSO_Howard_0160533                                                           Division 8, Tier 2W
Quintana             Evelyn      CO                       IR CCSO_Howard_0081713                            Division 8, RTU, Tier 3E
                               Deputy Sheriff in                                                                                     Courthouse (holding area, courtroom
Trejo             Evette       Courtroom Services      Decl. (Ex. 823) (Plaintiffs 001205-001211)       Courthouse                   306)
Bush              Frances      CO                      IR CCSO_Howard_0162255                           Division 11                  Division 11

                               Correctional                                                             Division 2 (rec room), all   Division 6, Division 9, Division 2,
Henderson         Gabriela     Rehabilitation Worker   Decl. (Ex. 323) (Plaintiffs 001111-001114)       divisions                    (Dorm 4, Dayroom)
Short             Gia          Nurse                   IR CCSO_Howard_0081716                                                        Division 8 RTU Dayroom
Zaragoza          Gina         CO                      IR CCSO_Howard_0295942
Perez             Gina M.      CO                      IR CCSO_Howard_0302988                                                        Division 6 (dayroom)
Jacobs            Glenda       CO                      IR CCSO_Howard_0159761                           Division 6                   Division 6
                                                                                                        External ops (Sheriff        External Ops (Sheriff Office
Ellis             Gloria       Correctional Officer    Decl. (Ex. 229) (Plaintiffs 001090-001095)       office vehicle)              Vehicle)

Garner            Gracie       Correctional Officer    Decl. (Ex. 266) (Plaintiffs 002188-002192)       Division 11                  Division 6 (tiers), Division 11 (tiers),
Delgado           Guadaloupe   CO                      IR CCSO_Howard_0162684                                                        Division 6, Tier 2B

Yoloxochitl       Guerrero     MHS                     IR CCSO_Howard_0082031                                                        Division 8 RTU, Floor Group Therapy
Johnson           Gwendolyn    DS                      IR CCSO_Howard_0150129                                                        Division 11, tier BF
McCullough        Gwenell      Sgt.                    IR CCSO_Howard_0162500                           Division 6, Tier 1J          Division 6, Tier 1J
                  Hannah       Nurse                   IR CCSO_Howard_0088014                                                        Division 9, tier 1E
                                                       IR CCSO_Howard_0148236; IR
Abner             Hartley      Nurse                   CCSO_Howard_0082058                                                          Division 10, Tier 4C
                                                                                                                                    Tunnels, Division 9 (law library,
Derden            Hazel        Lieutenant              Decl. (Ex. 218) (Plaintiffs 002158-002162)      Tunnels                      Dayroom), Receiving, Cermak,
Nolan             Heather      DS                      IR CCSO_Howard_0080598                                                       Courtroom 500 lockup
                                                       Decl. (Ex. 856) (Plaintiffs 001272- 001277); IR                              Courthouse (bullpen), Bridge,
Washington-Farr   Hester       Correctional Officer    CCSO_Howard_0283950                             RCDC, Holding cell B079 Tunnels, RCDC, Holding cell B079
Goodfriend        Hiroko       MHS                     IR CCSO_Howard_0082091                                                       Division 10 visiting cage
Mitzner           Holly        MHS                     IR CCSO_Howard_0162721                                                       Cermak staging area
McGee             Hope         Lt.                     IR CCSO_Howard_0084942                                                       Division 10 dayroom
                                                                                                       Division 11, old Division 4, Division 11, old Division 4, Receiving,
Lewis             Ida          Correctional Officer    Decl. Ex. 443 (Plaintiffs 002479-84)            Receiving                    Tunnels
                                                       IR CCSO_Howard_0157256; IR
Jones/Sanchez     Ifeoma       Lt.                     CCSO_Howard_0151179                                                          Division 9, Tier 1E & Tier 1F
Haddad            Intisar      CO                      IR CCSO_Howard_0164164                          RCDC, Bullpen 3              RCDC, Bullpen 3
Sabin                          Dental Assistant        IR CCSO_Howard_0156283                                                       Division 10 dispensary
Modnkwu           Irene        Nurse                   IR CCSO_Howard_0302090                                                       Division 8, Tier 3A
Imanlihen         Iyare        Nurse                   IR CCSO_Howard_0081321                                                       Division 8 RTU Dayroom
Dubose            J.           CO                      IR CCSO_Howard_0159806                                                       Division 6, Tier 1K
Brown             Jacqueline   CO                      IR CCSO_Howard_0162049                                                       Transportation
                                                                                                       Division 3, Division 8,
                                                                                                       Cermak, External             Courtyard, Division 9, (rec Patio), ER,
Brown             Jacqueline   Correctional Officer    Decl. (Ex. 92) (Plaintiffs 00122-001129)        Operations                   Stroger Hospital,

                                                                                                        Division 3, Divison 4,
                                                                                                        Division 8, Division 9,
                               Correctional Officer                                                     External Operations, Boot
Brown             Jacqueline   (Transport)             Decl. (Ex. 100) (Plaintiffs 001130-001135)       Camp, Transportation      Transportation bus, Division 9
Goldblatt         Jacqueline   DS                      IR CCSO_Howard_0164351                                                     Courthouse room 103 lockup
Pullums           Jacqueline   Lt.                     IR CCSO_Howard_0150081                                                     Division 8 RTU
Short             Jaime        Correctional Officer    IR CCSO_Howard_0084320
Price             Jamela       CO                      IR CCSO_Howard_0158629                                                        Division 10
Villarreal        Jamila       Correctional Officer    Decl. Ex. 849 (Plaintiffs 002542-44)             Division 10                  Division 10
                               Licensed Practical      Decl. (Ex.672) (Plaintiffs 001318-001325); IR                                 Division 9 (Dispensary, Dayroom,
Sangster          Jan          Nurse                   CCSO_Howard_0163456                              Cermak, Division 9           showers, tiers)
House             Janet        Nurse                   IR CCSO_Howard_0081172                                                        Division 8 RTU Dayroom
Watts             Janet        RN                      IR CCHHS-HOWARD 000312                                                        Div 10 (Cermak 1-D)
White             Janet        DS                      IR CCSO_Howard_0164351                                                        courtroom 103 lockup
Harris            Janice       DS                      IR CCSO_Howard_0149596                           Division 11, tier CD         Division 11, tier CD
Kelly             Janice       CO                      IR CCSO_Howard_0150169                                                        Division 2 (dayroom)
Lassere           Jasmin       CO                      IR CCSO_Howard_0151617                                                        Division 9, Tier 3G
Tijerina          Jazmin       CRW                     IR CCSO_Howard_0085596                                                        Division 9, tier 3G inside of cell
Zapata            Jeane        DS                      IR CCSO_Howard_0083658                                                        Courtroom 506 lockup
Orlich            Jeanette     CO                      IR CCSO_Howard_0158695                                                        Division 10 (bullpen 1)
Carter            Jenna        CO                      IR CCSO_Howard_0084398                           Division 6 (Tier 2)          Division 6 (Tier 2)
Carfo             Jennifer     CO                      IR CCSO_Howard_0156259                           Division 10 (holding)        Division 10 (holding)
                                                                                                        Courtroom 100,
                                                       Decl. Ex. 484 (Plaintiffs 002485-94); IR         Courtroom 101, Central
Marszewski        Jennifer     Court Services Deputy   CCSO_Howard_0080614                              Bond Court                   Bridge, Courtroom Lockups
                               Menta Health
Santiago          Jennifer     Specialist              IR CCSO_Howard_0321752                                                        Division 8 RTU
Barrios           Jessica      CO                      IR CCSO_Howard_0082027                                                        Division 8/RTU, Tier 4F
                               Courtroom Services
Correa            Jessica      Deputy                  Decl. (Ex. 179) (Plaintiffs 001004-001010)       Courthouse                   Courthouse (302)
Goldbach          Jessica      MHS                     IR CCSO_Howard_0151668                                                        Division 9, Tier 1E
Hatten            Jessica      MHS                     IR CCSO Howard 0286889                                                        Visiting Cage 1
Los               Jessica      CO                      IR CCSO_Howard_0164278                                                        RDCD, Bullpen 4
Silva             Jessica      CO                      IR CCSO_Howard_0160992                           Tier 2H Shower               Tier 2H Shower
Valco             Jessica      MHS                     IR CCSO_Howard_0151521                                                        Division 9 visiting cage
Vergara           Jessica      DS                      IR CCSO_Howard_0319896                                                        Courtroom 500
                               Correctional
Brumfield-Green   Johnice      Lieutenant              IR CCSO_Howard_0082831
Jefferson         Jonetta      CO                      IR CCSO_Howard_0087232                                                        Division 9 (dayroom)
                                                                                                        Division 2, Division 9,
                                                                                                        Division 11, Receiving,      Courthouse, Receiving (bullpen),
Long              Juanita      Correctional Officer    Decl. (Ex. 449) (Plaintiffs 002235-002237)       External Operations          Division 9 (Recreational Area)
Salazar           Judith       CO                      IR CCSO_Howard_0163154                                                        Division 9
                                                       IR CCSO_Howard_0149926; IR
Frasco             Julisa       CO                     CCSO_Howard_0297512                                                          Division 9
                                                       Decl. (Ex. 611) (Plaintiffs 002281-002286); IR
                                                       CCHHS-HOWARD 000330; IR                          Division 10 (Interlock),
Orr                Juwanna      Nurse                  CCSO_Howard_0156483                              Division 2,                 Division 10 (tiers, interlock, rec room)
Mitchell           Kalaveeta    CRW                    IR CCSO_Howard_0082553                                                       Division 10 dayroom
Hill               Kalisa       CO                     IR CCSO_Howard_0305704                                                       RCDC
Hardy              Karen        CO                     IR CCSO_Howard_0088378                                                       Receiving
Todd               Karen        DS                     IR CCSO_Howard_0084779                                                       Division 9, cell 16
                                Mental Health          Decl. (Ex. 351) (Plaintiffs 00208-002213); IR    Division 4, Cermak (2       Cermak (Urgent Care, 2N), Division
Hogueisson         Karolina     Specialist             CCSO_Howard_0162713                              North, Urgent Care)         10,
                                                                                                                                    Division 10. tier 2B during med
Wells              Katarzyna    CO                     IR CCSO_Howard_0158586                                                       handout
                                                                                                        Courtroom 100,
                                Correctional Medical                                                    Courtroom 101, Central
Healy              Katie        Technician             Decl. Ex. 315 (Plaintiffs 002471-78)             Bond Court                  Division 9, 10, 11
                                                                                                                                    Maximum-security divisions (Urgent
                                Mental Health          Decl. (Ex 383) (Plaintiffs 001445-001450); IR    Division 6, Division 8,     Care), Division 9, Division 10,
Jacobowski         Katie        Specialist             CCHHS-HOWARD 000346                              RTU, Cermak                 Division 6, Division 8
                                                                                                        Tunnels, Division 11,
                                                                                                        Division 2, Division 6,      Tunnels, Division 6 (tiers), Division 11
                                Correctional                                                            Division 9, Division 11,     (tiers), Division 9 (tiers), Division 2
Smith              Katie        Rehabilitation Worker Decl. (Ex. 730) (Plaintiffs 002324-002333)        Receiving, Division 1        (tiers)
Harris             Katina       CO                    IR CCSO_Howard_0157105                            Division 11
                                                                                                        Receiving, RTU (Tier 2E),
                                Mental Health          Decl. (Ex. 639) (Plaintiffs 001426-001431); IR   Division 9, Division 10,
Polo               Kelli        Specialist III         CCHHS-HOWARD 000342                              Cermak (Basement)           Receiving, RTU, Division 9
Cappy              Kelly        CO                     IR CCSO_Howard_0160615                           Cermak                      Cermak
Rice               Kelly        CO                     IR CCSO_Howard_0161038                           Division 9, Tier 2D         Division 9, Tier 2D
                                                       Decl. (Ex. 708) (Plaintiffs 001220-001226); IR                               Courthouse (bullpens, courtroom 402
Shields            Kelly        Deputy Sheriff         CCSO_Howard_0319732                              Courthouse                  bullpen), Bridge

                                                                                                                                    Bridge, Division 10 (bullpen, Tier 1A),
Black              Kendra       Correctional Sergeant Decl. (Ex. 38) (Plaintiffs 002117-002126)         Bridge, Division 2          Division 9, Division 2 (Dorm 4)
Noble-Kobb         Kendra       DS                    IR CCSO_Howard_0168939                                                        Courtroom 202 lockup
Oguekwe            Kennedy      DS                    IR CCSO_Howard_0157662                                                        Division 9, tier 1A
                                                                                                                                    Courthouse (bullpens), Division 1,
Bowen              Kimberly     Correctional Officer   Decl. (Ex. 54) (Plaintiffs 001041-001048)        Courthouse, Receiving       Division 9, Receiving
Brown              Kimberly                            IR CCSO_Howard_0149717                                                       Division 1 visiting cage
                                                       IR CCSO_Howard_0164051; Deposition
                                                       testimony, e.g. Kimberly Crawford-Alexander
                                                       dep. 9:4-18, 13:3-15, 117:20-118:9, 212:3-       CCB Bridge, Division 5
Crawford-AlexanderKimberly      DS                     213:6, 228:9-25                                  tunnel bullpens             RCDC, CCB Bridge, Division 9

Flowers            Kimberly     Correctional Sergeant IR CCSO Howard 0296525                                                        Division 9, Tier 3B Interlock
Irving             Kimberly     Nurse                 IR CCSO_Howard_0081126                                                        Division 8 RTU Dayroom
Vargas             Kimberly     CO                    IR CCSO_Howard_0163406                                                        Holding area, bullpen 3
                                                                                                                                    Division 1, Division 9 (shower),
                                                                                                                                    Division 10 (shower), Receiving
McClelland         Kimtrina     Correctional Officer   Decl. (Ex. 508) (Plaintiffs 002246-002251)     All Divisions, Receiving,     (holding), Transportation (vans)
                                Correctional Medical   Decl. Ex. 20 (Plaintiffs 002423-26); IR CCHHS- Divisions 2, 6, 9, 10, 11,
Bain-Norris        Kirsten      Technician             HOWARD 000287                                  Tunnels                       Tunnels, Division 9, 10, 11
Clarke             Krista       CO                     IR CCSO_Howard_0160914                                                       Division 9, Shower
Schoenbach         Kristen      Dr.                    IR CCSO_Howard_0080659                                                       CCSO Courthouse, 10th floor
                                                       IR CCSO_Howard_0149425; IR
Walton             Kumulettie   CW                     CCSO_Howard_0162188                                                          Division 11, tier AC dayroom
                                                                                                                                    Division 9, tier 3E at the oor of the
Davis              LaToya       CRW                    IR CCSO_Howard_0149833                                                       dayroom
Edwards            L'Mekka      CO                     IR CCSO_Howard_0160772                                                       Division 9, Tier 2G
                                                                                                        Receiving, Division 4,
Macklin            Lakisha      Correctional Officer   Decl. (Ex. 463) (Plaintiffs 001212-001219)       Division 9                  Receiving, Division 4, Division 9
                                                                                                                                    Division 9, tier 3C, dayroom by the
Pondexter          Laneshia     CRW                    IR CCSO_Howard_0149820                                                       door
Violet             Lara         Correctional Officer   IR CCSO_Howard_0162513
                                                                                                                                     Division 10 (segregation tier,
                                                                                                                                     interlock), Receiving (bullpen),
Crump              Lashon       Lieutenant             Decl. (Ex. 196) (Plaintiffs 001382-001386)       Bridge                       Division 9,
Cromedy            Latanda      CO                     IR CCSO_Howard_0163047                           Division 9                   Division 9
                                                                                                                                     Receiving, Division 9 (bullpen),
Anderson           Latarsha     Sergeant               Decl. (Ex. 19) (Plaintiffs 001107-001110)        Receiving                    Courthouse, Division 11
Fitch              Latehesha    MHS III                IR CCHHS-HOWARD 000335                                                        Division 9 (Dispensary)
                                                                                                                                     Division 9 (tiers, showers), Division
                                                      Decl. (Ex. 751) (Plaintiffs 002334-002339); IR    Division 9 (tiers), Division 10, Division 6 (tier 1), Tunnels,
Statham            Latisha      Correctional Officer  CCSO_Howard_0084170                               10, Division 6, Tunnels      Westcare Tier 2C
Davis              Latoya       CO                    IR CCSO_Howard_0087667                                                         Division 9, Tier 1B
                                                      Decl. (Ex. 560) (Plaintiffs 001418-001425); IR    Courthouse (205, 302,        Courthouse (205, 302, 303, 404,
Mlinarcik          Laura        Court Services Deputy CCSO_Howard_0080918                               303, 404)                    Bullpen), Bridge, Tunnel, elevator
Pitts              Laura        Deputy Sheriff        IR CCSO_Howard_0319754                                                         During escort to lockup after court

Pliego             Laura        CO                     Plaintiffs00190; IR CCSO_Howard_0286424                                      Division 08/RTU
Townsend-O'Toole   Laura        DS                     IR CCSO_Howard_0155409                                                       Skokie Courts lookup cell 10
Cartwright         Lauren       MHS                    IR CCSO_Howard_0158315                                                       Division 8 RTU, Tier 4A
Stasi              Lauren       MHS III                IR CCHHS-HOWARD 000319                                                       Cermak (2-N)
Sherman            Le'Monne     CO                     IR CCSO_Howard_0149499                                                       Tier BH
Ferrer             Leida        Family Case Mgr.       IR CCSO_Howard_0150355                           Division 4, hallway
                                Emergency Response                                                      Tunnels, Division 9,
Colon              Lena         Technican              Decl. Ex. 160 (Plaintiffs 002439-42)             Receiving                   Tunnels
Nelson             Leslie       CO                     IR CCSO_Howard_0081781                                                       Division 8, RTU (recreation area)
Pantoja          Lilia        CO                        IR CCSO_Howard_0311487
Holmes-Miller    Linda        Registered Nurse          Decl. (Ex. 357) (Plaintiffs 001310-001317)      RTU
Morin            Linda        DS                        IR CCSO_Howard_0157964                                                     Courtroom 105 lockup
                                                                                                                                   Division 9, Cermak Building, External
Tyler            Linette      Correctional Officer      Decl. Ex. 839 (Plaintiffs 002539-41)            Division 9 Rec Yard        Operations

DeJesus          Lisa                                   IR CCSO_Howard_0157707                                                     Division 9 across from control room
Garth            Lisa                                   IR CCHHS-HOWARD 000327                                                     Cermak (3-W)
Locke            Lisa         Nurse                     IR CCSO_Howard_0082243                                                     Division 10 dayroom
Purtill          Lisa         Deputy                    IR CCSO_Howard_0319941                                                     Courtroom 704
Rogers           Lisa         sgt.                      IR CCSO_Howard_0163802
                                                                                                        Receiving, External
Yates            Lisa         Correctional Officer      Decl. (Ex. 914) (Plaintiffs 001067-001073)      Opertations, Division 3    Tunnels, Receiving (bullpens)
                                                        Decl. (Ex. 153) (Plaintiffs 002228- 002234); IR                            Division 11 (bullpens, dispensary,
Collazo          Lisette      Correctional Officer      CCSO_Howard_0149571                             Division 11 (tier)         tier), Receiving

Ponce            Lori         Correctional Officer      Decl. (Ex. 645) (Plaintiffs 001119-001121)      Division 10, Commissary   Division 11, Receiving, Division 10,
                              Correctional Medical                                                                                Cermak, Division 9 (showers,
                              Technician                                                                Cermak, tunnels, Division dayroom) Division 6 (Interlock),
Spencer          Lorna                                  Decl. (Ex. 740) (Plaintiffs 001284-001294)      1                         tunnels
Willoughby       Lorne        CO                        IR CCSO_Howard_0290131                                                    Holding cell for psych eval
Cook             Lorraine     Nurse                     IR CCSO_Howard_0155142
Moore            Lorraine     DS                        IR CCSO_Howard_0083592                                                     Courtroom 704 lockup

Lensegrav        Lydia        CRW                   IR CCSO_Howard_0088769                                                         From lower bridge back to division 9
Fenderson        Lyndea       CRW                   IR CCSO_Howard_0083756                              Division 10 male holding   Division 10 male holding
                              Court Services Deputy
Flowers          Lynette                            Decl. (Ex. 253) (Plaintiffs 001278-0012783)         Courthouse (307, 702)      Courthouse (307, 702)
Taylor           Lynette                            IR CCHHS-HOWARD 000320                                                         Bullpen 1st floor
Prokaski         Lynn         CO                    IR CCSO_Howard_0161132                                                         Division 9, Tier 3A
Collins          M.           DS                    IR CCSO_Howard_0157960                              courtroom 103 lockup       courtroom 103 lockup
Cooper *         Monique      Sgt.                  IR CCSO Howard 0287821                                                         Division 10, Tier 1A
Robinson *       M.                                 IR CCSO_Howard_0149210                              Division 11 dayroom
Leslie           Mable        Law Librarian         IR CCSO_Howard_0153077                                                         Division 9 Law library
Jimenez          Magdalena    CO                    IR CCSO_Howard_0149342                              Division 11, Tier AA       Division 11, Tier AA
                                                                                                        Division 5, 6, 9, 10,
Bryant           Mara         Correctional Officer      Decl. Ex. 127 (Plaintiffs 002431-34)            Receiving                  Division 6, 9, 11, Tunnels
Mickiel          Margaret     CO                        IR CCSO_Howard_0159253                                                     Division 11
Tejeda           Maria        CO                        IR CCSO_Howard_0151670                                                     Division 9, in detainee's cell
Torres           Maria        Nurse                     IR CCSO_Howard_0161718                                                     Division 9, 1G
Kronon           Marie        DS                        IR CCSO_Howard_0164094                          RCDC Tunnel, bullpen 4     RCDC Tunnel, bullpen 4
Zepeda           Marisa       EMT                       IR CCSO_Howard_0159380                          Division 1, Tier B1        Division 1, Tier B1
Bednarik         Marisol      CO                        IR CCSO_Howard_0164267                                                     Receiving, Bullpen B067
Rodriguez        Marisol      CO                        IR CCSO_Howard_0148857                                                     Division 10, Tier 3C
DiCaro           Martha       Lt.                       IR CCSO_Howard_0080589                                                     Domestic Violence Court lockup
Downes           Mary         Deputy Sheriff II         IR CCSO_Howard_0289509                                                     Division 9, Tier 3D

Marquez          Mary         Correctional Officer      Decl. (Ex. 476) (Plaintiffs 002238-002245)      Tunnels, Division 10       Division 10 (tiers, showers, Dayroom)
Cannon           Mary         X-Ray Tech                IR CCSO Howard 0288961                                                     Cermak
Butler           Mary-Ellen   Dr.                       IR CCSO_Howard_0087914                                                     Division 9 psych interview room
Dunn             Mavis        CO                        IR CCSO_Howard_0164154                                                     Receiving, Division 5 Tunnel
                                                                                                        Cermak, Division2,
Simon            Maxie        Registered Nurse          Decl. Ex. 715 (Plaintiffs 002525-31)            Division 9, Division 10    Cermak Bldg (3rd Floor), Division 10
                                                                                                        Old Receiving Division 5
Lennhardt        Megan        CO                        IR CCSO_Howard_0157783                          Tunnel                     Old Reciving Division 5 Tunnel
Reed             Melanie      CO                        IR CCSO_Howard_0162633                                                     Division 6 (post 2)
                                                                                                        Division 6, 10, Cermak,
Mazias           Melissa      Correctional Officer      Decl. Ex. 494 (Plaintiffs 002495-98);           Receiving, RTU             Division 9, RTU
Ear              Mellicent    Law Librarian             IR CCSO_Howard_0160288                          Division 6 law library     Division 6 law library
Ruiz-Navarro     Mellisa      Law Librarian             IR CCSO_Howard_0162329                                                     Division 2 law library
Norris           Michelle     DS                        IR CCSO_Howard_0319671                          Courtroom 208 lockup       Courtroom 208 lockup
                                                                                                                                   Administrative Relief Team and
                                                                                                                                   Transportation, Division 9 (Showers),
Strickland       Michelle     Correctional Officer      Decl. (Ex. 757) (Plaintiffs 002340-002346)      Tunnels, Transportation    Receiving (bullpen)
Watkins          Michelle     CO                        IR CCSO_Howard_0088603                          Upper bullpen 6            Upper bullpen 6
Wheaton          Michelle     CO                        IR CCSO_Howard_0149281                                                     Division 11
Haran            Mindy        CO                        IR CCSO_Howard_0155936                                                     Division 8, RTU, Tier 2E
McElvaine        Monica       CO                        IR CCSO_Howard_0149506                          Division 11, Tier AJ       Division 11, Tier AJ
                                                        IR CCSO_Howard_0161128; IR
                                                        CCSO_Howard_016111; IR
Sanchez          Monica       CO                        CCSO_Howard_0152000                             Division 9                 Division 9
Wiater           Monica       Sgt.                      IR CCSO_Howard_0084123                                                     Division 4 hallway
                                                        IR CCSO_Howard_0162205; IR                                                 Division 11, Tier CA, Division 10
Williamson       Monica       Sgt.                      CCSO_Howard_0302607                                                        dayroom
                                                                                                        Courthouse (Bullpen),
Brown            Monique      Correctional Officer      Decl. (Ex. 106) (Plaintiffs 001451-001454)      External operations        Receiving, External Operations
Dixon            Monique      CO                        IR CCSO_Howard_0159325                          Division 11
Michel           Monique      CO                        IR CCSO_Howard_0149860                                                     Division 9, Tier 2E
Addison          Monshai      Correctional Officer      Decl. (Ex. 1) (Plaintiffs 00984-00992)          Division 10, Division 11   Division 10 (tier 2D), Division 11
Sternal          Morgan       CRW                       IR CCSO_Howard_0161666                          Division 9, tier 2E        Division 9, tier 2E

Gauthier         Muriel       Law Librarian I/Sheriff   IR CCSO_Howard_0085312                                                     Division 9 Law library
Porter           Nachaka      DS                        IR CCSO_Howard_0302891                                                     RCDC Bullpen
Buchanan Smith   Nakeea       CO                        IR CCSO_Howard_0159535                                                     Division 3 Annex, Tier A2
Alvarez          Nancy        Lt.                       IR CCSO_Howard_0159771                          Division 6, tier 1N        Division 6, tier 1N
Ochoa            Nancy        Sgt.                      IR CCSO_Howard_0084675                                                     Stroger van en route
                                                                                                                                   Division 10, tier 2C by the dayroom
Jones            Natasha      CRW                       IR CCSO_Howard_0147920                                                     telephones
Campbell        Nicole      Nurse                   IR CCSO_Howard_0163229                                                       Division 9., Tier 1C
Lewis           Nicole      Lt.                     IR CCSO_Howard_0157805                                                       RCDC
Matters         Nicole      Nurse                   IR CCSO_Howard_0084714                                                       Hospital
Rafferty        Nicole      Sgt.                    IR CCSO_Howard_0161193                                                       Division 9, tier 2D
Ruffin          Nikki       MHS III                 IR CCHHS-HOWARD 000338                                                       Division 10 (Chapel)
Amaya           Norma                               IR CCHHS-HOWARD 000324                                                       Division 8 (3W)
Ruiz            Olga        CO                      IR CCSO_Howard_0164249                                                       RCDC
Conley          Oneka       Correctional Officer    Decl. (Ex. 167) (Plaintiffs 001197-001204)       Bridge                      Bridge, Tunnel, Receiving

Scott           Pamala      CO                      IR CCSO_Howard_0163343                           Board of Ed. Classroom      Board of Ed. Classroom
Faulkner        Pamela      DS                      IR CCSO_Howard_0149309                                                       Division 11
Moore           Pamela      CO                      IR CCSO_Howard_0164264                           RCDC (bridge)               RCDC (bridge)
                                                    IR CCSO_Howard_0156530; IR
Meehan          Paris       CO                      CCSO_Howard_0290155                              Division 10 (law library)   Division 10 (law library)

Scott           Patrice     Court Services Deputy   Decl. (Ex. 685) (Plaintiffs 002301-002307)       Courtroom (bullpen)         Courtroom (bullpen)
Tears           Patrice     Correctional Officer    IR CCSO_Howard_0085673
Brown-Conley    Patricia    Correctional Officer    Decl. (Ex. 117) (Plaintiffs 001011-001020)       Division 11                 Division 11 (dayroom)
                            Clinical Registered
Green           Patricia    Nurse                   (Decl. (Ex. 271) (Plaintiffs 001136-001142)      Division 10, Division 11    Division 10
Humphries       Patricia    Nurse                   IR CCSO_Howard_0162764                                                       Division 9, tier 1G
Navarro         Patricia    DS                      IR CCSO_Howard_0158465                                                       Division 10, tier 1D
Powers          Patricia    DS                      IR CCSO_Howard_0155416                                                       Courtroom 207
                                                    Decl. (Ex. 389) (Plaintiffs 001021-001031); IR
                            Courtroom Services      CCSO_Howard_0164404; Deposition
Jagielski       Patti       Deputy                  testimony, e.g.                                  Courthouse                  Courthouse (bullpen), Bridge
                                                    IR CCHHS-HOWARD 000289; IR
Thigpen         Paula       MHS                     CCSO_Howard_0156398                                                          Division 9 (1-H), Division 10, Tier 3C
                                                                                                                                 Division 9 (tiers), Stronger Hospital,
Simon-Hall      Paulette    Correctional Officer    Decl. (Ex. 722) (Plaintiffs 002316-002323)       Division 6                  Division 6
Westbrook       Peggy                               IR CCHHS-HOWARD 000360                                                       Bridge
James           Quiana      CO                      IR CCSO_Howard_0150453                                                       Division 6
                                                                                                     Division 4, Division 6,
                                                                                                     Cermak, RTU (3rd, 4th,
Dunmars         Quintoria   Registered Nurse        Decl. (Ex. 223) (Plaintiffs 001397-001402)       and 5th floors)             Division 9 (The Bubble), Division 10

                                                                                                                                 Division 9 (tiers, showers), Division
Stillitti       R.          Dr.                     IR CCSO_Howard_0080959                                                       10, Division 6 (tier 1), Tunnels,
Boone           Rachelle    RO                      IR CCSO_Howard_0161801                                                       Division 8 RTU
                                                                                                     Division 3, Division 6,     Division 9 (bullpen), Receiving
                                                                                                     Division 8, Division 10,    (Holding cell, bullpens near intake
Perez           Ramonita    Correctional Officer    Decl. (Ex. 623) (Plaintiffs 001243-001249)       RTU, RCDC, RTC              area)
Camacho         Raquel      DS                      IR CCSO_Howard_0155582                           Division 9, tier 3F         Division 9, tier 3F
Dearman         Raquel      CO                      IR CCSO_Howard_0088509                                                       Receiving, Bullpen 6
Reynolds        Raven                               IR CCHHS-HOWARD 000314                                                       Division 11 (Dispensary)
Belk            Rebecca     CO                      IR CCSO_Howard_0151415                                                       Division 9, Tier 2G
Munoz           Rebecca     CO                      IR CCSO_Howard_0160954                           Division 9, Tier 2B         Division 9, Tier 2B
                                                                                                     Dorm 3 Desk/recreation
Senese          Regina      CO                      IR CCSO_Howard_0150244                           area                        Dorm 3 Desk/recreation area
Finn            Renee       CO                      IR CCSO_Howard_0163640                                                       Division 9, 1G
Hubbs           Renee       CRW                     IR CCSO_Howard_0158367                                                       Division 10 bullpen
                                                    Decl. Ex. 16 (Plaintiffs 002420-22); IR
Allen           Rhonda      Correctional Officer    CCSO_Howard_0085136                              Division 2, 6               Division 6
                                                                                                                                 Division 6 (outdoor recreation area),
                                                    Decl. (Ex. 818) (Plaintiffs 001455-001459); IR                               Stronger Hospital (ICU), (Holding
Thomas-Carter   Ricquia     Correctional Officer    CCSO_Howard_0161752                              Division 6 (tiers)          Cage)
Flores          Rina        Paramedic               IR CCSO_Howard_0085614
                                                    IR CCSO_Howard_0307734; IR
Tran/Flores     Rina        CMT                     CCSO_Howard_0085609                              Division 10 (holding)       Division 9, 10
                                                    IR CCSO_Howard_0156307; IR
Gallion         Rita        CO                      CCSO_Howard_0083762                                                          Division 10, tier 3C
                                                                                                     Bridge, Courthouse
McCoy           Rita        Correctional Officer    Decl. (Ex. 521) (Plaintiffs 001115-001118)       (Bullpen)                   Barbershop, Tunnel,
Contreras       Robyn       CO                      IR CCSO_Howard_0149519                                                       Division 11
Alexander       Rolanda     AA                      IR CCSO_Howard_0083596                                                       Markham Court Facility
Seltzberg       Roni        Dr.                     IR CCSO_Howard_0082507                                                       Division 10, tier 3C Dayroom

                            Correctional            Decl. (Ex. 878) (Plaintiffs 001173-001181); IR
Williams        Ronica      Rehabilitation Worker   CCSO_Howard_0151124                              Division 9, Tunnel        Division 9, Tunnel, tier 2H
                            Administrative                                                                                     Courthouse (bullpen), Division 5
Sturdivant      Rose        Assistant II            Decl. (Ex. 764) (Plaintiffs 002347-002353)       Courthouse (Waiting area) (Dayroom)
Torres          Roselyn     AA                      IR CCSO_Howard_0086055                                                     Division 9
                                                    Decl. (Ex. 365) (Plaintiffs 002214-002220); IR
Hunter          Rosette     Registered Nurse        CCSO_Howard_0082671                              Division 10                 Division 10 (3-D), Division 9,
Martin          Ruby        CO                      IR CCSO_Howard_0147990                                                       Division 10, Tier 2A
Davis           Shadonna    CRW                     IR CCSO_Howard_0157662                                                       Division 9. tier 1A
Gluszzek        S.          Of.                     IR CCSO Howard 0286889                                                       Visiting Cage 1
                                                                                                                                 Division 9 Medical
                                                                                                                                 Movement/Cermak (in tunnel during
Canchola        Sabrina     ADA Compliance          IR CCSO_Howard_0149994                                                       transport)
Davis           Sajuana     CO                      IR CCSO_Howard_0088041                                                       Division 9, Dayroom
Davis           Sajuana     Correctional Officer    IR CCSO_Howard_008063
Winston         Sakeisha    CRW                     IR CCSO_Howard_0151824                                                       Division 9, tier 2F Dayroom
Fox             Sakinah     CO                      IR CCSO_Howard_0081190                                                       Division 8, RTU, Tier 4F
Bowens          Sandra      CO                      IR CCSO_Howard_0162257                                                       Division 11
                                                    IR CCHHS-HOWARD 000356; IR
Broughton       Sandra      Nurse                   CCSO_Howard_0081239                              Division 10, Tier 3G        RTU3 (Tier G); Division 10
                                                    Decl. (Ex. 312) (Plaintiffs 002205-00207); IR    Division 2. Division 10,  Receiving (Elevator), Transportation
Hatten           Sandra     Correctional Officer    CCSO_Howard_0286014                              Receiving, Transportation Bus, Division 9 (Recreation Area),
                            Building Service
Miller           Sandra     Worker                  Decl. (Ex. 544) (Plaintiffs 002252-002257)       Receiving, Cermak              Receiving, Tunnels, emergency room
Parker           Sandra     Correctional Officer    Decl. Ex. 617 (Plaintiffs 002514-19)             Tunnels, tiers                 Division 10
Garner           Sarah      DS                      IR CCSO_Howard_0162192                                                          Division 11, tier DF
                                                    Deposition testimony, e.g. Sdahrie Howard
                                                    dep.167:12-169:3; 191:2-18; 156:10-23; IR
                                                    Howard0054, Howard0055, Howard0056,              Bridge, Division 9,            Division 10, Division 10 recreation,
Howard           Sdahrie    CO                      Howard0057, Howard0060                           Division 10, RTU               Cermak, Division 9,
Addison          Shakira    CO                      IR CCSO_Howard_0162472                                                          Division 6, Tier 1L
Duncan           Shamone    CO                      IR CCSO_Howard_0160712                                                          Division 9, Tier 2B Shower
McClain          Shannon    Correctional Officer    IR CCSO_Howard_0279698
Bernard          Shantel    DS                      IR CCSO_Howard_0086685                                                          Division 9, tier 2B dayroom
                                                                                                     Receiving, Post 8,
                                                                                                     Courtroom lockups,
McHugh           Sharon     Correctional Officer    Decl. Ex. 525 (Plaintiffs 002509-13)             Division 9                     Courtroom lockups, Bus Transport
                                                    Deposition testimony, e.g. Sharon Robinson
                                                    dep. 84:9-18, 88:5-21, 89:10-90:16, 92:13-       Division 5 tier 2C, Division
                                                    93:4, 97:18-98:9, 118:13-20, 138:6-139:22,       9, Division 4, Bullpens on
Robinson         Sharon     CO                      140:2-22, 141:12-24                              the bridge                     Division 9, Bullpens on the bridge
                                                                                                     Division 3, Division 4,
                                                    Decl. (Ex. 795) (Plaintiffs 001074-001081); IR   Division 5, Division 6,        Courthouse (bullpens), Bridge
Taylor           Sharon     Correctional Officer    CCSO_Howard_0279825                              Receiving                      (bullpen 8), Division 8 RTU
Woods-Fugate     Sharon     CO                      IR CCSO_Howard_0287145                           Bullpen 5                      Bullpen 5
                                                                                                     Tunnels, Division 2,           Division 11, Receiving (bullpen),
Wright           Sharon     Correctional Officer    Decl. (Ex. 907) (Plaintiffs 001466-001472)       Division 10                    tunnels, Bridge, Division 6
Warren           Shavon     Law Librarian           IR CCSO_Howard_0157511                                                          Division 9 law library
                            Sheriff/Correctional                                                     Division 1, Division 9,        Courthouse (bullpen), Division 9
Groves           Sheleda    Officer                 Decl. (Ex. 285) (Plaintiffs 001082-001089)       RTU                            (Dayroom)
Polkoszek        Shelly     DS                      IR CCSO_Howard_0083753                                                          Division 10 interlock
Crowley          Sheri      DS                      IR CCSO_Howard_0155427                                                          Courtroom 103 holding cell
Pratt            Sherice    Nurse                   IR CCSO_Howard_0149070                           Division 10 day room           Division 10 day room
Carter           Sherita    DS                      IR CCSO_Howard_0082613                                                          Division 10, tier 4D
                                                    Decl. Ex. 145 (Plaintiffs 002435-37); IR
Clay             Sherita    Correctional Officer    CCSO_Howard_0162314                              Division 2                     Division 2, 9, 11
Hatten           Sherri     Sgt.                    IR CCSO_Howard_0296035
                                                    Decl. (Ex. 48) (Plaintiffs 002127-002132); IR
                                                    CCSO_Howard_0162279;IR
Bond             Sherry     Correctional Officer    CCSO_Howard_0159331                              Division 11                    Division 9 (tiers), Division 11,

                            Emergency Response      Decl. Ex. 498 (Plaintiffs 002499-08); IR         Division 6, Division 9
McBride          Shirley    Technician              CCSO_Howard_0085759                              (Dispensary)                   Dispensary
Lanier           Shonnita   Nurse                   Decl. (Ex. 436) (Plaintiffs 001143-001149)       Division 8                     Division 8
Evans            Sonia      Nurse                   IR CCSO_Howard_0158195                                                          Division 8 RTU
Naujokas         Stacy      CO                      IR CCSO_Howard_0081851                                                          Division 8, RTU (4 West Bullpen)
Porche           Stacy      CO                      IR CCSO_Howard_0161146                                                          Division 9, Tier 2C (Shower)
Marquez          Susana     DS
                                                    IR CCSO_Howard_0083474; Deposition
                                                    testimony, e.g. Susana Plasencia dep. 68:18-
                                                    23, 94:23-95:9, 121:21-122:8, 185:15-17,                                        Courtroom 602 lockup, Bridge,
Plasencia        Susana     DS                      235:16-23                                        Courtroom 602 lockup           Courtroom 600 lockup
Richardson       Susie      CRW                     IR CCSO_Howard_0163543                                                          Division 9, Tier 1C
                                                                                                                                    Division 11, Receiving (Male
Keys             Sybil      Correctional Officer    Decl. (Ex. 418) (Plaintiffs 001096-001106)       Division 11, Division 6        Holding), Division 9, Bridge
Segura Gamboa    Sylvia     DS                      IR CCSO_Howard_0161056                           Division 9, shower area        Division 9, shower area
Tidwell          Sylvia     DS                      IR CCSO_Howard_0155401                                                          Courtroom 202 lockup
Robinson         Takyla     Nurse                   IR CCSO_Howard_0082149                                                          Division 10, Tier 1A
                                                                                                     Division 4, Division 6,
                                                                                                     Division 7, Division 9,        Division 9 (tiers), Division 4 (tunnel),
Anderson         Tamara     Correctional Sergeant   Decl. (Ex. 23) (Plaintiffs 001261-001267)        RTU                            Division 6, Receiving
Donner           Tamarre'   CO                      IR CCSO_Howard_0150333                                                          Division 4, Shower
Baynes           Tamela     DS                      IR CCSO_Howard_0082354                                                          Division 10 dayroom
Barker           Tamika     CO                      IR CCSO_Howard_0083369                                                          Division 9
Bailey           Tammie     CO                      IR CCSO_Howard_0149210                           Division 11, C Hallway         Division 11, C Hallway
                                                                                                     Division 1, Division 3,
                                                    Decl. (Ex. 186) (Plaintiffs 001049-001058); IR   Division 8, ART, Pre-          Courthouse (bullpen), Male Holding,
Cribbs           Tanisha    Correctional Officer    CCSO_Howard_0164193                              release, Receiving             tunnel (post O), RCDC
                            Sheriff/Correctional                                                                                    Tunnels (Bridge), Division 9, Division
Henderson        Tanisha    Officer                 Decl. (Ex. 327) (Plaintiffs 001032-001040)       Courthouse                     11, Courthouse
Hardimon         Tansy      Sgt.                    IR CCSO_Howard_0164202                           RCDC tunnels                   RCDC tunnels
                                                    IR CCSO_Howard_0083494; IR
Brown            Tara       Deputy Sheriff          CCSO_Howard_0320076                                                             Courthouse

                                                    IR CCSO_Howard_0148452; Deposition
                                                    testimony e.g. Tavi Burroughs dep. 52:19-25;
Burroughs        Tavi       Paramedic               98:22-99:2; 129:12-130:6; IR Burroughs0001 Division 10                          Division 10, tier 2B
                                                    IR CCSO_Howard_0319821; Deposition
                                                    testimony, e.g. Tawanda Wilson dep. 135:4-12,                                   Mental Health Court lockup, 10th floor
                                                    150:2-151:24, 167:11-25, 189:4-29, 201:2-22,                                    lockup, Courtroom 702 lockup,
Wilson           Tawanda    DS                      203:25-204:6, 240:2-7                         10th floor Interview Room         Interview Room
                                                                                                  Division 10, Tier 3D
Van Amerongen    Taylor     DS                      IR CCSO_Howard_0082304                        Visiting Cage                     Division 10, Tier 3D Visiting Cage
Patterson-Dean   Telawn     CRW                     IR CCSO_Howard_0151528                                                          Division 9, tier 3D
Deberry          Tennille   DS                      IR CCSO_Howard_0159352                        Division 1, tier G3               Division 1, tier G3
                            Certified Medical                                                                                       Division 11, Drug Unit (3 Annex),
Merriweather     Terri      Technician              Decl. (Ex. 538) (Plaintiffs 001295-001300)       Drug Unit                      Division 11 (Dispensary)
Townsend         Terri       Dental Assistant       IR CCSO_Howard_0150715                                                        Division 9 dispensary
                                                                                                                                  External Operations, Stroger
Boisseau         Theresa     CO                     IR CCSO_Howard_0161768                                                        Hospital, Fantus Clinic
Jones            Theresa     D/S                    IR CCSO_Howard_0312801
                                                                                                    Division, 10, Division 11,
                                                                                                    Receiving, External
Tucker            Tiana      Correctional Officer   Decl. (Ex. 830) (Plaintiffs 002379-002387)      Operations)                   Division 10 (Tier 1D, Tier 2B, Tier 2A,
Chestine          Tiffany    CRW                    IR CCSO_Howard_0081129                                                        Division 15, Tier 3A
Coats             Tiffany    CO                     IR CCSO_Howard_0147526                                                        Division 10
Harris            Tiffany    Correctional Officer   Decl. Ex. 145 (Plaintiffs 002435-               Division 9, Cermak            Division 9
Miller            Tiffany    CO                     IR CCSO_Howard_0162444                                                        Division 4 Tunnel
Nagel             Tiffany    Investigator           IR CCSO_Howard_0085337
McClenton-Jackson Toi                               IR CCHHS-HOWARD 000299                                                        Division 9 (Dental)
Fischer           Tolanda    Correctional Officer   IR CCSO_Howard_0162625
Calvin            Toni       Lt.                    IR CCSO_Howard_0302843                                                        RCDC Bullpen
                                                                                                                                  Receiving (Court and jail side),
                                                                                                                                  Division 5, Male Holding (bullpens),
Calvin           Toni        Lieutenant             Decl. (Ex. 131) (Plaintiffs 001371-001381)      Division 2, Receiving         Tunnels
Edwards          Tonya       CO                     IR CCSO_Howard_0081619                                                        Division 8, RTU, 4 West Bullpen
                                                                                                    Hallways, Bull Pin,
Hairston         Toya        Correctional Officer   Decl. Ex. 293 (Plaintiffs 002457-61)            Tunnels                    Division 2, 6, 10 Tunnels, Cermak
Jackson          Tracey      DS                     IR CCSO_Howard_0292136                                                     Division 10 bullpen
                                                                                                                               Stroger Hospital (bullpen), Receiving,
Garmon           Tracie      Correctional Officer   Decl. (Ex. 259) (Plaintiffs 002193-002198)      Stroger Hospital (bullpen) Division 10 (tiers),
Hatzipetros      Tracy       DS                     IR CCSO_Howard_0080654                                                     Courtroom 301 lockup

                                                   Decl. (Ex. 595) (Plaintiffs 002265-002273); IR                                 Courthouse (bullpen, room 206),
Nelson           Tracy       Court Services Deputy CCSO_Howard_0320113                              Courthouse (bullpen),         Receiving (bullpen), Bridge (bullpen),
                                                   IR CCSO_Howard_0082121; IR
Rogers           Tracy       Dr.                   CCSO_Howard_0156311                              Division 10 in cell           Division 10
                                                   Decl. (Ex. 110) (Plaintiffs 001359-001361); IR                                 Division 9, Division 5, Receiving
Brown            Trina       Correctional Officer  CCSO_Howard_0160965                              Receiving, tunnel             (bullpen)
DuBois           Truvander   CO                    IR CCSO_Howard_0161742                                                         Stroger Hospital
                                                                                                    Cermak, Division 4,           Division 10 (tier, stairwell), Cermak
Mitchell         Tunesia     Correctional Sergeant Decl. (Ex. 550) (Plaintiffs 001408-001407)       Division 1 (ABO)              (waiting area), Division 4
Gathright        Unnecia     Sgt.                  IR CCSO_Howard_0162010                                                         RCDC Holding Cell B21
Jones            Uveeda      Nurse                 IR CCSO_Howard_0155652                                                         Division 8 RTU Dayroom
                                                                                                    Division 9, Division 10,
Robinson         Vanessa     Correctional Officer   Decl. (Ex. 652) (Plaintiffs 001460-001462)      Division 6, Tunnels           Division 9, Division 10, Division 6
Evans            Vanya                              IR CCSO_Howard_0088509                                                        RCDC Bullepen 6
Holevas          Vasiliki    CO                     IR CCSO_Howard_0151257                                                        Division 9, Tier 2A
Llorens          Velinda     Nurse                  IR CCSO_Howard_0163115                                                        Division 9, Tier 2E
Braxton          Veneise     Correctional Officer   Decl. (Ex. 68) (Plaintiffs 001356-001358        Division 9, Division 2        Division 9, Division 2
Thomas           Veronica    CO                     IR CCSO_Howard_0152919                                                        Division 9 classroom
                                                                                                    Division 1, Division 5,
                                                                                                    Division 9, Division 10,
                                                                                                    Transportation, Central       Division 9 (showers, tiers), Tunnels,
Esqueda          Vicki       Correctional Officer   Decl. (Ex. 235) (Plaintiffs 002170-002177)      Kitchen, Receiving            Receiving (bullpen),

Walsh            Vicki       Correctional Officer   Decl. (Ex. 852) (Plaintiffs 002395-002398)      Receiving (bullpen)           Receiving (bullpen), Bridge (bullpen)
Wash             Vicki       Sgt.                   IR CCSO_Howard_0080734                                                        Division 9
Wilson           Vicki       Nurse                  IR CCSO_Howard_0160507                                                        Cermak, 3 north
                             Licensed Practical
Neylon           Vickie      Nurse                  Decl. (Ex. 604) (Plaintiffs 002274-002280)      Cermak (A Tier)               Cermak (A Tier, Showers)
                                                    Decl. Ex. 71 (Plaintiffs 002427-30); IR         Cermak, Receiving,            Cermak (Physical Therapy room), (3
Bridgeforth      Victoria    Deputy Sheriff         CCSO_Howard_0160578                             Tunnels                       south tier) (Clinic)
Calderon         Victoria    CO                     IR CCSO_Howard_0158744                                                        Division 10 Bullpen
Furlow           Victoria    ERT                    IR CCSO_Howard_0157558                                                        Division 9, Tier 1D
Baker            Vivian      CO                     IR CCSO_Howard_0159768                          Markham Bullpen               Markham Bullpen
                                                                                                    Division 9 (tiers) Division
Shadbar          Wendy       Sergeant               Decl. (Ex. 692) (Plaintiffs 002308-002315)      11,                           Division 9 (segregation unit)
                                                                                                                                  Division 10 (showers, tiers), Cermak,
                                                                                                    Division 10, Cermak,          Tunnel, Bridge (bullpen), Division 9
Wilson           Yawfis      Correctional Officer   Decl. (Ex. 891) (Plaintiffs 002399-002406)      Division 9 (Dayroom)          (dayroom), Receiving
Dorantes         Yazmin      CO                     IR CCSO_Howard_0162179                                                        Division 11, Tier DF
Navarro          Yazmin      CO                     IR CCSO_Howard_0084882                                                        Division 10, Tier 2B
Mansour          Yitzel      CO                     IR CCSO_Howard_0297125                                                        Division 9, Tier 1B
Therkiled        Yolanda     CO                     IR CCSO_Howard_0286010                                                        Stroger Hospital holding cage
Schmitt          Yvonne      CO
                                                                                                    Location                      Location
Akerman                                             IR CCSO_Howard_0163076                                                        Division 9, Tier 2H
Baiststen                    CW                     IR CCSO_Howard_0161180                                                        Division 9, tier 2G dayroom
Barber           Jessica     CO                     IR CCSO_Howard_0162745                                                        Division 9, Tier 2A
Baza                         PCA                    IR CCSO_Howard_0160605                                                        Cermak Tier 3west
Beverly          Ardenia     Nurse                  IR CCSO_Howard_0158856                                                        Division 10, Tier 1D
Byndorn                      Nurse                  IR CCSO_Howard_0156623                                                        Division 10, tier 1D
Castro                       CO                     IR CCSO_Howard_0158476                                                        Division 10
Chekila                      CW                     IR CCSO_Howard_0158184                          Division 8 RTU                Division 8 RTU
Crofton (Ms.)                Dental Assistant       IR CCSO_Howard_0153397                                                        Division 9 Dentist
Curry                        CW                     IR CCSO_Howard_0157077                                                        Division 11, tier DH
Doumas                       CW                     IR CCSO_Howard_0162248                                                        Division 11, lower D Pod
Erasga                       Nurse                  IR CCSO_Howard_0081604                                                        Hospital
Flowers                      Nurse                  IR CCSO_Howard_0081837                                                        Division 8 RTU Dayroom
Goosby                       Nurse                  IR CCSO_Howard_0155779                                                        Division 8 RTU
                                                    IR CCSO Howard 0288643; IR
Guerrero                     Paramedic              CCSO_Howard_0147748                                                           Division 10 dispensary
Harris                       CRW                    IR CCSO_Howard_0086346                                                        Division 9, tier 2B, cell 2102
Hernandez                    DS
Jack                    Nurse                   IR CCSO_Howard_0082404                                      Division 10, Tier 1D
Jackson                 CMT                     IR CCSO_Howard_0163428                                      Division 9
Kapadra                 CRW                     IR CCSO_Howard_0159452                                      Division 2, F dorm
Khan                    Dr.                     IR CCSO_Howard_0160115                                      Division 6 dispensary
Loxton                  CRW                     IR CCSO_Howard_0149191                                      Division 10 day room
Lucero                  CRW                     IR CCSO_Howard_0157998                                      Division 8, tier 3A
McCoy       Dildred     CRW                     IR CCSO_Howard_0286058
                                                IR CCSO_Howard_0286429; IR CCHHS-
Moore       Dalfanita   Paramedic               HOWARD 000300                                               Division 9
Myers                   LPN                     IR CCSO_Howard_0280675                                      Division 9 hallway
Ogbuli                  Nurse                   IR CCSO_Howard_0152782                                      Division 9, tier 3G
Patel                   Physician's Assistant   IR CCSO_Howard_0163147                                      Physician's exam room
Richards                Dr.                     IR CCSO_Howard_0156309                                      Division 10, Tier 1A
Sanders                 CO
Scales                  CRW                     IR CCSO_Howard_0087724                                      Division 9, tier 2F Dayroom
Staley                  MHS                     IR CCSO_Howard_0151342                                      Division 9, Tier 1H
Thomas      Danielle    MHS                     IR CCSO_Howard_0156620              Division 10, Security   Division 10, Security
Thomas                  Nurse                   IR CCSO_Howard_0081769                                      Division 8 RTU, Dayroom
Tripplett               Nurse                   IR CCSO_Howard_0313159                                      Division 10 shower room
Williams                                        IR CCSO_Howard_0163030                                      Division 9, 2 north visiting cage
Williams                                        IR CCSO_Howard_0311624                                      Division 10 visiting cage
